Citation Nr: 1529289	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-35 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability. 

2. Entitlement to service connection for a bilateral foot disability.  

3. Entitlement to service connection for residuals of a bilateral hand disability, to include a left ring finger disability.  

4. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  

5. Entitlement to service connection for residuals of a head injury.  

6. Entitlement to service connection for a double inguinal hernia. 

7. Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In his August 2009 VA Form 9, the Veteran requested a hearing before a member of the Board.  The hearing was scheduled for February 2015 and he was notified.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

As a preliminary matter, the Board notes that the Veteran's claim for service connection for a bilateral foot disability was denied in a June 1988 rating decision that has become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2014).  The RO considered the Veteran's service treatment records (STRs) in the June 1988 final rating decision.  Then, portions of his claims file were lost, including the STRs.  The RO did not consider the Veteran's STRs in the September 2007 rating decision on appeal and informed him of this fact.  However, because the STRs were considered in the June 1988 rating decision, new and material evidence is needed to reopen his previously denied claim.  Therefore, the Board has categorized the issue as a petition to reopen a previously denied claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral foot disability, residuals of a bilateral hand disability, bilateral CTS, residuals of a head injury, a double inguina hernia, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence associated with the claims file since June 1988 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot disability. 


CONCLUSION OF LAW

Evidence received since the June 1988 rating decision that denied service connection for a bilateral foot disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 1988, the RO denied the Veteran's claim for service connection for a bilateral foot disability on the basis that his in-service complaints were acute and resolved without permanent disability.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the June 1988 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In January 2013, the Veteran reported to his VA health care provider that he had "fallen arches" since service, and he was diagnosed with pes planus.  Presuming the credibility of this statement, the Board finds that his assertion of persistent symptoms is new and material.  Reopening of the Veteran's claim for service connection for a bilateral foot disability based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence having been received, the claim for service connection for a bilateral foot disability is reopened; the appeal is granted to this extent only.


REMAND

The RO issued a statement of the case (SOC) with regard to the issues on appeal in July 2009.  The Veteran perfected his appeal to the Board in August 2009.  The AOJ certified this case to the Board in May 2014.  The Veteran and his representative have submitted relevant medical evidence between the issuance of the SOC and the date this case was certified to the Board.  Twice in August 2014 and once in May 2015, the Veteran and his representative have stated that they wish to waive initial AOJ consideration of this new evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  Unfortunately, the waiver process of 38 C.F.R. § 20.1304(c) only applies to evidence submitted following notification of certification of the transfer of the record to the Board.  There is no waiver process in the regulations for evidence received prior to transfer of records to the Board.  Because this evidence is pertinent and it was received prior to transfer of the record to the Board, a Supplemental Statement of the Case is required.  See 38 C.F.R. §§ 19.31, 19.37 (2014).  

Additionally, the Board finds that additional examinations and medical opinions are required.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  With regard to the Veteran's bilateral foot disability, the June 2014 examiner did not provide an opinion about the Veteran's bilateral pes planus, which is documented in his VA treatment records.  With regard to his head injury, his STRs show that in May 1962, he was treated for a black eye, indicating that he had sustained a head injury.  An examination is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the examiner who conducted the June 2014 feet examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's STRs, which contain multiple instances of arch and ankle strain and sprain.  

ii. A January 2013 VA treatment record where the Veteran asserts that he has had "fallen arches" since he was in service and a diagnosis of pes planus was provided.  

iii. The report of the June 2014 VA examination.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disability, including bilateral pes planus, began during active service or is related to an incident of service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician for residuals of a head injury.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A May 1962 STR noting treatment for a black eye.  

c. The examiner must determine whether the Veteran has residuals of a head injury.  For each residual noted, if any, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the residual began during active service or is related to an incident of service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including consideration of evidence received since the July 2009 SOC.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


